DETAILED ACTION
Claims 1, 6-12, and 17-19 are pending.  Claims 1 and 12 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0359893 to Kishikawa et al. ("Kishikawa") in view of U.S. Publication No. 2013/0121685 to Rao et al. (“Rao”) in view of U.S. Publication No. 2017/0205272 to Zhang et al. (“Zhang”) in view of U.S. Publication 2007/0127443 to Spencer et al. (“Spencer”) in view of U.S. Publication 2015/0326348 to Shen et al. (“Shen”) and further in view of U.S. Publication 2018/0270195 to Bathurst et al. (“Bathurst”).

Regarding claim 1, Kishikawa teaches:
A method for performing physical layer operations at a network node in a communications network, the method comprising: 
identifying a fault status at the network node (Kishikawa: Paragraph [0067], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error”); and 
transmitting the Ethernet PDU from the network node (Kishikawa: Paragraph [0067], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error”).

However, Kishikawa does not appear to teach:
wherein the fault status is determined in response to an output from a fault status detection circuit of fault status logic that is integrated into a physical layer (PHY) device; and
embedding an indication of the fault status into a payload portion of an Ethernet protocol data unit (PDU) at the physical layer of the network node, wherein embedding an indication of the fault status into the payload portion of the Ethernet PDU at the physical layer comprises embedding an operations, administration, and management (OAM) word into the payload portion of the Ethernet PDU, wherein the payload portion of the Ethernet PDU carries payload data that was received via a media independent interface (MII) of the PHY device, wherein the OAM word is embedded into the payload portion of the Ethernet PDU at a physical coding sublayer transmitter (PCS-TX) of the network node, and wherein the OAM word that is embedded into the payload portion of the Ethernet PDU is received at the PCS-TX directly from the fault status logic.

However, in the same field of endeavor, Rao teaches:
wherein the fault status is determined in response to an output (Rao: Fig. 3, #22b and #42; and Paragraph [0070] “where the optical node 22 b extracts the optical layer overhead OAM information from the signal 34 in the OSC 36. The optical node 22 b may then notify software 38 in the optical transport network 20 of the status of the optical layer, as indicated by the overhead information. In one embodiment, the optical node 22 b inspects the signal 34 for stable values before notifying the software of the status of the optical layer. The filtering for stable values may be done in hardware, in which case, the association of filtering characteristics to fields may be fixed in the hardware code, for example, in a FPGA's code. Also, if granular notifications (interrupts) are provided to software, the association of fields to interrupt bits may be fixed in the hardware code”; wherein the fault status is determined based on a fault status set already in the signal 34) from a fault status detection circuit of fault status logic that is integrated into a physical layer (PHY) device (Zhang: Paragraph [0049], “[t]he cable monitoring unit in ; and
embedding an indication of the fault status into a payload portion of an Ethernet protocol data unit (PDU) (Rao: Paragraphs [0093]-[0097], "the OAM information regarding the optical multiplex section (OMS) layer is assigned to multiple alarm bits 61, including the following: a one-bit Backward Defect Indication Payload (BDI-P) alarm bit field 110 used for OMS section monitoring backward defect indication for OMS payload signal failure status, a one-bit Backward Defect Indication Overhead (BDI-O) alarm bit field 112 used for backward defect indication for OMS overhead signal failure status, a two-bit Payload Missing Indicator/Forward Defect Indication Payload (PMI/FDI-P) alarm bit field 114 used to indicate status. PMI is a downstream indication and PMI may be used to suppress of Loss of Signal when no OCh is present") at the physical layer of the network node (Rao: Fig. 3, #22b and #42; and Paragraph [0070] “where the optical node 22 b extracts the optical layer overhead OAM information from the signal 34 in the OSC 36. The optical node 22 b may then notify software 38 in the optical transport network 20 of the status of the optical layer, as indicated by the overhead information. In one embodiment, the optical node 22 b inspects the signal 34 for stable values before notifying the software of the status of the optical layer. The filtering for stable values may be done in hardware, in which case, the association of filtering characteristics to fields may be fixed in the hardware code, for example, in a FPGA's code. Also, if granular notifications (interrupts) are provided to software, the association of fields to interrupt bits may be fixed in the hardware code”), wherein embedding an indication of the fault status into the payload portion of the Ethernet PDU at the physical layer comprises embedding an operations, administration, and management (OAM) word into the payload portion of the Ethernet PDU (Rao: Paragraph [0070] “where , and wherein the OAM word that is embedded into the payload portion of the Ethernet PDU is received at the PCS-TX directly from the fault status logic (Rao: Paragraph [0070], “where the optical node 22 b extracts the optical layer overhead OAM information from the signal 34 in the OSC 36. The optical node 22 b may then notify software 38 in the optical transport network 20 of the status of the optical layer, as indicated by the overhead information. In one embodiment, the optical node 22 b inspects the signal 34 for stable values before notifying the software of the status of the optical layer. The filtering for stable values may be done in hardware, in which case, the association of filtering characteristics to fields may be fixed in the hardware code, for example, in a FPGA's code. Also, if granular notifications (interrupts) are provided to software, the association of fields to interrupt bits may be fixed in the hardware code”; and Paragraph [0071], “Additionally, the optical node 22 b may write, with the software or with hardware, Operation, Administration, and/or Maintenance (OAM) information of the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kishikawa by using an “OAM word” or OAM bit patterns and payload bits to identify a fault, as taught by Rao.  One of ordinary skill in the art would have been motivated to make this modification because by carrying OAM information about defects and errors, it will be a more reliable exchange of information between nodes. (Rao: Paragraph [0015]-[0016]).

However, the Kishikawa/Rao combination does not appear to explicitly teach:
an output from a fault status detection circuit of fault status logic that is integrated into a physical layer (PHY) device, wherein the fault status is indicative of a fault in the PHY device that is detected by a voltage detection circuit or an open/short circuit detection circuit of the PHY device;

However, in the same field of endeavor, Zhang teaches:
from a fault status detection circuit of fault status logic that is integrated into a physical layer (PHY) device (Zhang: Paragraph [0028], “The present invention monitors voltage signals communicated on a physical layer on a control terminal such as an instrument or an industrial personal computer and a digital load cell”; Paragraph [0044], “The control terminal 206 comprises a cable monitoring unit, the cable monitoring unit detecting the current and impedance on the power cable 261, and a cable monitoring , wherein the fault status is indicative of a fault in the PHY device that is detected by a voltage detection circuit or an open/short circuit detection circuit in the PHY device (Zhang: Paragraph [0028], “The present invention monitors voltage signals communicated on a physical layer on a control terminal such as an instrument or an industrial personal computer and a digital load cell”; Paragraph [0044], “The control terminal 206 comprises a cable monitoring unit, the cable monitoring unit detecting the current and impedance on the power cable 261, and a cable monitoring unit further detecting the voltage and impedance on the signal cable 262”; and Paragraph [0049], “[t]he cable monitoring unit in the control terminal monitors the voltage of the signal transmitted in the signal cable in the communication cable, thereby monitoring and analyzing communication signals from a physical layer perspective, and monitoring problems such as damage, short-circuit and mistaken grounding which may exist in the signal cable network”);  
wherein identifying a fault status at the network node comprises detecting an open/short circuit condition in  a circuit in the PHY device by the open/short circuit detection circuit in the PHY device (Zhang: Paragraph [0028], “The present invention monitors voltage signals communicated on a physical layer on a control terminal such as an instrument or an industrial personal computer and a digital load cell”; Paragraph [0044], “The control terminal 206 comprises a cable monitoring unit, the cable monitoring unit detecting the current and impedance on the power cable 261, and a cable monitoring unit further detecting the voltage and impedance on the signal cable 262”; and Paragraph [0049], “[t]he cable monitoring unit in the control terminal monitors the voltage of the signal transmitted in the signal .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao combination by detecting a short circuit condition at the physical layer, as taught by Zhang.  One of ordinary skill in the art would have been motivated to make this modification because by detecting a short circuit condition, the system will benefit from being more reliable, stable and precise. (Zhang: Paragraphs [0005] and [0020]).

However, the Kishikawa/Rao/Zhang combination does not appear to teach:
wherein the payload portion of the Ethernet PDU carries payload data that was received via a media independent interface (MII) of the PHY device.

However, in the same field of endeavor, Spencer teaches:
wherein the payload portion of the Ethernet PDU carries payload data that was received via a media independent interface (MII) of the PHY device (Spencer: Paragraph [0033], “A packet that is generated in the NIC 20 is transmitted over the MII bus 32 to the converter 100 in a plurality of nibbles of four bits, although other numbers of bits may be transmitted over bus 32 in other embodiments. When the converter 100 receives the nibbles from the MII bus 105, the converter 100 discards the non -payload data, such as the header information and the FCS information, and generates sequences of bytes representing the payload data of the received packets (i.e., the data to be transmitted over one or more telecommunication connections 26)”).



However, the Kishikawa/Rao/Zhang/Spencer combination does not appear to teach:
wherein the OAM word is embedded into the payload portion of the Ethernet PDU at a physical coding sublayer transmitter (PCS-TX) of the network node.

However, in the same field of endeavor, Shen teaches:
wherein the OAM word is embedded into the payload portion of the Ethernet PDU at a physical coding sublayer transmitter (PCS-TX) of the network node (Shen: Paragraph [0029], “The transmitter 201 may be circuitry that facilitates transmission of data via the communication link 150. The transmitter 201 may facilitate conversion of digital input data received from the media independent interface 205 to analog output voltage levels transmitted via the hybrid 210 and the link interface 209. The transmitter 201 may convert the input data at a predetermined rate to meet the predetermined data transmission rate. In an example, the transmitter 201 may include a physical coding sublayer (PCS) framer 212, a data encoder 215, a transmission data scrambler 218, a data mapper 221, and an analog front end transmitter (AFE TX) 230”; Paragraph [0034], “The data encoder 215 may aggregate blocks from the PCS framer 212 along with management bits, such as operation, administration, and maintenance (OAM) bits. (308) The OAM bits may be used by a communication standard or protocol to identify information such as related .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer combination by embedding the OAM word into the payload portion of an Ethernet PDU at the PCS-TX of a PHY device, as taught by Shen.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Shen, improvements in packet handling and path resolution can be realized. (Shen: Paragraphs [0003] and [0050]).

However, the Kishikawa/Rao/Zhang/Spencer/Shen does not appear to teach:
wherein identifying a fault status at the network node comprises the voltage detection circuit in the PHY device detecting a low voltage condition in a circuit in the PHY device.

However, in the same field of endeavor, Bathurst teaches:
wherein identifying a fault status at the network node comprises the voltage detection circuit in the PHY device detecting a low voltage condition in a circuit in the PHY device (Bathurst: Fig. 9, #920 and #930, “[a] data stream can be injected, at 930, into the communications bus via at least two of the at least three voltage lines based on the measured voltage differential having an amplitude lower than a predetermined voltage threshold”).



Regarding claim 11, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination further teaches:
The method of claim 1, further comprising, at a second network node: 
receiving the Ethernet PDU at a receiver of the second network node (Kishikawa: Paragraphs [0067]-[0068], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error. This transmission violates the bit stuffing rule in the CAN protocol (that six bits or more of the same value are not to be consecutively transmitted), and causes other nodes to transmit an error frame”); 
extracting the indication of the fault status from the payload portion of the Ethernet PDU (Kishikawa: Paragraphs [0067]-[0068], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error. This transmission violates the bit stuffing rule in the CAN protocol (that six bits or more of the same value are not to be consecutively transmitted), and causes other nodes to transmit an error frame”); 
configuring the second network node using the indication of the fault status (Kishikawa: Paragraphs [0067]-[0068], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error. This transmission violates the bit stuffing rule in the CAN protocol (that six bits or more of the same value are not to be consecutively transmitted), and causes ; and 
operating the second network node as configured using the indication of the fault status (Kishikawa: Paragraphs [0067]-[0068], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error. This transmission violates the bit stuffing rule in the CAN protocol (that six bits or more of the same value are not to be consecutively transmitted), and causes other nodes to transmit an error frame”, transmitting the error frame based on the detection).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen in view of Bathurst and further in view of U.S. Patent No. 7,212,496 to Chong et al. (“Chong”).

Regarding claim 6, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination teaches all of the elements of claim 1 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination does not appear to teach:
wherein identifying a fault status at the network node comprises performing a loop test at the network node.

However, in the same field of endeavor, Chong teaches:
wherein identifying a fault status at the network node comprises performing a loop test at the network node (Chong: Col. 4, lines 9-16, “[t]he physical layer defines the physical characteristics of the interface, including the electrical, mechanical, procedural, and functional specifications for setting up, maintaining, and taking down the physical link between communicating computers (end systems). The .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination by using a loop test to identify a fault in the physical layer, as taught by Chong.  One of ordinary skill in the art would have been motivated to make this modification because by using a loop test will allow the ability to accurately determine local loop electrical characteristics. (Chong: col. 2, lines 4-14).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen in view of Bathurst and further in view of U.S. Patent No. 7,020,076 to Alkalai et al. (“Alkalai”).

Regarding claim 7, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination teaches all of the elements of claim 1 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination does not appear to teach:
wherein identifying a fault status at the network node comprises reading a register at the physical layer that indicates a status of a microcontroller.

However, in the same field of endeavor, Alkalai teaches:
wherein identifying a fault status at the network node comprises reading a register at the physical layer that indicates a status of a microcontroller (Alkalai: Col. 13, lines 7-12, “[i]t is because if the physical layer is silenced, it will not be able to pass on messages and thus cause bus partitioning. In .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination by reading a register at the physical layer to identify a fault status, as taught by Alkalai.  One of ordinary skill in the art would have been motivated to make this modification because by having the node read its own physical layer register the can still pass messages on without being silenced and therefore will be more reliable. (Alkalai: col. 13, lines 7-16).

Regarding claim 9, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination teaches all of the elements of claim 1 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination does not appear to teach:
wherein determining a fault status of a microcontroller of the network node comprises reading a register bit at the physical layer of the network node.

However, in the same field of endeavor, Alkalai teaches:
wherein determining a fault status of a microcontroller of the network node comprises reading a register bit at the physical layer of the network node (Alkalai: Col. 13, lines 7-12, “[i]t is because if the physical layer is silenced, it will not be able to pass on messages and thus cause bus partitioning. In this case, each node can check its own physical layer (e.g., read the physical layer registers). If the physical layer is faulty, the processor of the node can issue a physical layer reset to correct the problem”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination by reading a register at the physical layer to identify a fault status in the network node, as taught by Alkalai.  One of ordinary skill in the art would have been motivated to make this modification because by having the node read its own physical layer register the can still pass messages on without being silenced and therefore will be more reliable. (Alkalai: col. 13, lines 7-16).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view Zhang in view of Rao in view of Spencer in view of Shen in view of Bathurst and further in view of U.S. Publication No. 2008/0025204 to Radha et al. (“Radha”).

Regarding claim 8, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination teaches all of the elements of claim 1 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination does not appear to teach:
wherein identifying a fault status at the network node comprises evaluating data bits at the physical layer to determine a status of a microcontroller.

However, in the same field of endeavor, Radha teaches:
wherein identifying a fault status at the network node comprises evaluating data bits at the physical layer to determine a status of a microcontroller (Radha: abstract, “capturing an indicator of bit errors for each of the data packets at a layer of the receiver below an application layer; passing the bit error indicator for each of the data packets to the application layer of the receiver”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination by identifying a fault status by evaluating data bits at the physical layer, as taught by Radha.  One of ordinary skill in the art would have been motivated to make this modification because by evaluating data bits at the physical layer can improve error recovery of corrupt data packets and decoding as well as improved packet quality/video quality. (Radha: Paragraphs [0007], [0022], and [0034]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen in view of Bathurst in view of Alkalai and further in view of U.S. Publication No. 2003/0206564 to Mills et al. (“Mills”).

Regarding claim 10, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination teaches all of the elements of claim 1 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination does not appear to teach:
wherein determining a fault status of a microcontroller of the network node comprises reading a register bit at the physical layer.

However, in the same field of endeavor, Alkalai teaches:
wherein determining a fault status of a microcontroller of the network node comprises reading a register bit at the physical layer (Alkalai: Col. 13, lines 7-12, “[i]t is because if the physical layer is silenced, it will not be able to pass on messages and thus cause bus partitioning. In this case, .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst combination by reading a register at the physical layer to identify a fault status in the network node, as taught by Alkalai.  One of ordinary skill in the art would have been motivated to make this modification because by having the node read its own physical layer register the can still pass messages on without being silenced and therefore will be more reliable. (Alkalai: col. 13, lines 7-16).

However, the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst/Alkalai combination does not appear to teach:
a register bit at the physical layer that is set by a layer higher than the physical layer

However, in the same field of endeavor, Mills teaches:
a register bit at the physical layer that is set by a layer higher than the physical layer (Mills: Paragraph [0148], “[t]he LS_RX_EN and LS_TX_EN discretes may be implemented as control register bits that are set either by a higher layer device, or configured using other means such as hardware mode configuration pins on the PHY device. Also, LS_RX_EN may default to either active or inactive following a reset or power on (of the PHY), for example, depending on the preference of the higher layer devices or hardware pins. LS_TX_EN and LSAV may preferably default to true to allow operation in LS mode if other conditions, discussed above for LS mode of operation, are met”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen/Bathurst/Alkalai combination by having the bit set by a layer higher than the physical layer, as taught by Mills.  One of ordinary skill in the art would have been motivated to make this modification because by setting a status bit at a higher level it allows the PHY to shut down components that are not in use in order to conserve power despite not having communication with a PHY partner. (Mills: Paragraphs [0148]-[0149] and [0161]-[0163).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen.

Regarding claim 12, Kishikawa teaches:
A physical layer (PHY) device for a communications network, the PHY device comprising: 
a receiver configured to receive an Ethernet PDU at the PHY device (Kishikawa: Paragraphs [0067]-[0068], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error. This transmission violates the bit stuffing rule in the CAN protocol (that six bits or more of the same value are not to be consecutively transmitted), and causes other nodes to transmit an error frame”); and 
fault status logic configured to;
5identify a fault status at the network node (Kishikawa: Paragraph [0067], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error”); and
provide an indication of the identified fault status to the transmitter (Kishikawa: Paragraph [0067], “[a] node which has detected an error transmits six consecutive bits dominant to notify other nodes of the occurrence of the error”).

However, Kishikawa does not appear to teach:
the OAM word including the indication of the fault status provided by the fault status logic; and 
wherein the OAM word that is embedded into the payload portion of the Ethernet PDU is provided directly from the fault status logic to the PCS-TX.

However, in the same field of endeavor, Rao teaches:
the OAM word including the indication of the fault status provided by the fault status logic (Rao: Paragraphs [0093]-[0097], "the OAM information regarding the optical multiplex section (OMS) layer is assigned to multiple alarm bits 61, including the following: a one-bit Backward Defect Indication Payload (BDI-P) alarm bit field 110 used for OMS section monitoring backward defect indication for OMS payload signal failure status, a one-bit Backward Defect Indication Overhead (BDI-O) alarm bit field 112 used for backward defect indication for OMS overhead signal failure status, a two-bit Payload Missing Indicator/Forward Defect Indication Payload (PMI/FDI-P) alarm bit field 114 used to indicate status. PMI is a downstream indication and PMI may be used to suppress of Loss of Signal when no OCh is present"); 
wherein the OAM word that is embedded into the payload portion of the Ethernet PDU is provided directly from the fault status logic to the PCS-TX (Rao: Paragraph [0070], “where the optical node 22 b extracts the optical layer overhead OAM information from the signal 34 in the OSC 36. The optical node 22 b may then notify software 38 in the optical transport network 20 of .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Kishikawa by using an “OAM word” or OAM bit patterns and payload bits to identify a fault, as taught by Rao.  One of ordinary skill in the art would have been motivated to make this modification because by carrying OAM information about defects and errors, it will be a more reliable exchange of information between nodes. (Rao: Paragraph [0015]-[0016]).

However, the Kishikawa/Rao combination does not appear to explicitly teach:
wherein the fault status logic includes at least one of 1) a low voltage detector configured to detect a low voltage condition in the PHY device and to provide an indication of the low voltage condition to the fault status logic as the fault status, 2) an open/short circuit detection circuit configured to detect an open/short circuit condition in the PHY device and to provide an indication of the open/short circuit condition to the fault status logic as the fault status.

However, in the same field of endeavor, Zhang teaches:
wherein the fault status logic includes at least one of 1) a low voltage detector configured to detect a low voltage condition in a circuit in the PHY device and to provide an indication of the low voltage condition in a circuit in the PHY device to the fault status logic as the fault status, 2) an open/short circuit detection circuit configured to detect an open/short circuit condition in a circuit in the PHY device and to provide an indication of the open/short circuit condition in a circuit in the PHY device to the fault status logic as the fault status (Zhang: Paragraph [0028], “The present invention monitors voltage signals communicated on a physical layer on a control terminal such as an instrument or an industrial personal computer and a digital load cell”; Paragraph [0044], “The control terminal 206 comprises a cable monitoring unit, the cable monitoring unit detecting the current and impedance on the power cable 261, and a cable monitoring unit further detecting the voltage and impedance on the signal cable 262”; and Paragraph [0049], “[t]he cable monitoring unit in the control terminal monitors the voltage of the signal transmitted in the signal cable in the communication cable, thereby monitoring and analyzing communication signals from a physical layer perspective, and monitoring problems such as damage, short-circuit and mistaken grounding which may exist in the signal cable network”; Paragraph [0050], “In the process where the control terminal is in communication with the digital sensor, important information such as instantaneity, retransmission times and error code number about communication data transmission is monitored and analyzed, and the acquired voltage information and data characteristic information is analyzed via a digital algorithm based on the network communication principle and specific applications to acquire state information about the communication system so as to .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Kishikawa/Rao combination by detecting a short circuit condition at the physical layer, as taught by Zhang.  One of ordinary skill in the art would have been motivated to make this modification because by detecting a short circuit condition, the system will benefit from being more reliable, stable and precise. (Zhang: Paragraphs [0005] and [0020]).

However, the Kishikawa/Rao/Zhang combination does not appear to teach:
wherein the payload portion of the Ethernet PDU also carries payload data that was received via a media independent interface (MII) of the PHY device.

However, in the same field of endeavor, Spencer teaches:
wherein the payload portion of the Ethernet PDU also carries payload data that was received via a media independent interface (MII) of the PHY device (Spencer: Paragraph [0033], “A packet that is generated in the NIC 20 is transmitted over the MII bus 32 to the converter 100 in a plurality of nibbles of four bits, although other numbers of bits may be transmitted over bus 32 in other embodiments. When the converter 100 receives the nibbles from the MII bus 105, the converter 100 discards the non -payload data, such as the header information and the FCS information, and generates sequences of bytes representing the payload data of the received packets (i.e., the data to be transmitted over one or more telecommunication connections 26)”).



However, the Kishikawa/Rao/Zhang/Spencer combination does not appear to teach:
a transmitter configured to transmit an Ethernet protocol data unit (PDU) from the PHY device, the transmitter including a physical coding sublayer transmitter;
wherein the transmitter is configured to embed an operations, administration, and management (OAM) word into a payload portion of the Ethernet PDU at the PCS-TX; 

However, in the same field of endeavor, Shen teaches:
a transmitter configured to transmit an Ethernet protocol data unit (PDU) from the PHY device, the transmitter including a physical coding sublayer transmitter (Shen: Paragraph [0029], “The transmitter 201 may be circuitry that facilitates transmission of data via the communication link 150. The transmitter 201 may facilitate conversion of digital input data received from the media independent interface 205 to analog output voltage levels transmitted via the hybrid 210 and the link interface 209. The transmitter 201 may convert the input data at a predetermined rate to meet the predetermined data transmission rate. In an example, the transmitter 201 may include a physical coding sublayer (PCS) framer 212, a data encoder 215, a transmission data scrambler 218, a data mapper 221, and an analog front end transmitter (AFE TX) 230”; Paragraph [0034], “The data encoder 215 may aggregate blocks from the PCS ; 
wherein the transmitter is configured to embed an operations, administration, and management (OAM) word into a payload portion of the Ethernet PDU at the PCS-TX (Shen: Paragraph [0029], “The transmitter 201 may be circuitry that facilitates transmission of data via the communication link 150. The transmitter 201 may facilitate conversion of digital input data received from the media independent interface 205 to analog output voltage levels transmitted via the hybrid 210 and the link interface 209. The transmitter 201 may convert the input data at a predetermined rate to meet the predetermined data transmission rate. In an example, the transmitter 201 may include a physical coding sublayer (PCS) framer 212, a data encoder 215, a transmission data scrambler 218, a data mapper 221, and an analog front end transmitter (AFE TX) 230”; Paragraph [0034], “The data encoder 215 may aggregate blocks from the PCS framer 212 along with management bits, such as operation, administration, and maintenance (OAM) bits. (308) The OAM bits may be used by a communication standard or protocol to identify information such as related to monitoring and troubleshooting the communication setup 100. For example, the OAM bits may be Ethernet OAM (EOAM) bits. The OAM bits may be part of a protocol for installing, monitoring, and troubleshooting the network. In an example, the OAM bits may be received from an optional sublayer device in the data link layer of the OSI model, such as specified in the IEEE 802.1ag, or the ITU-T Y.1731, or other similar standards or specifications”; and Fig. 2, #201 and #212);

.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen and further in view of Chong.

Regarding claim 17, the Kishikawa/Rao/Zhang/Spencer/Shen combination teaches all of the elements of claim 12 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen combination does not appear to teach:
wherein the fault status logic comprises a register for storing a result of a loopback test that is performed using the transmitter and the receiver of the PHY device.

However, in the same field of endeavor, Chong teaches:
wherein the fault status logic comprises a register for storing a result of a loopback test that is performed using the transmitter and the receiver of the PHY device (Chong: Col. 8, lines 4-6, “ping is a protocol for testing whether a particular computer is connected to the internet by sending a packet to its IP address and waiting for a response”,  pinging is a type of loop test and involves transmitting a packet and receive a response; col. 9, lines 46-62, “[n]ormally, in the T1 or T3 or normal modem connection there is no information in the framing structure to indicate the error condition. It does the ping test… So when emulating a DSLM-R and testing into the DSLAM, both the modem level test on the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen combination by using a loop test to identify a fault using the transmitter and receiver, as taught by Chong.  One of ordinary skill in the art would have been motivated to make this modification because by using a loop test will allow the ability to accurately determine local loop electrical characteristics. (Chong: col. 2, lines 4-14).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view of Rao in view of Zhang in view of Spencer in view of Shen and further in view of Alkalai.

Regarding claim 18, the Kishikawa/Rao/Zhang/Spencer/Shen combination teaches all of the elements of claim 12 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen combination does not appear to teach:
wherein the fault status logic comprises a register for storing a microcontroller status, wherein the register can be set to indicate a fault status of the microcontroller.

However, in the same field of endeavor, Alkalai teaches:
wherein the fault status logic comprises a register for storing a microcontroller status, wherein the register can be set to indicate a fault status of the microcontroller (Alkalai: Col. 13, lines 7-12, “[i]t is because if the physical layer is silenced, it will not be able to pass on messages and thus cause bus partitioning. In this case, each node can check its own physical layer (e.g., read the physical layer .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen combination by reading a register at the physical layer to identify a fault status, as taught by Alkalai.  One of ordinary skill in the art would have been motivated to make this modification because by having the node read its own physical layer register the can still pass messages on without being silenced and therefore will be more reliable. (Alkalai: col. 13, lines 7-16).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kishikawa in view Zhang in view of Rao in view of Spencer in view of Shen and further in view of Radha.

Regarding claim 19, the Kishikawa/Rao/Zhang/Spencer/Shen combination teaches all of the elements of claim 12 as discussed above.  However, the Kishikawa/Rao/Zhang/Spencer/Shen combination does not appear to teach:
wherein the fault status logic comprises a microcontroller evaluation circuit configured to evaluate a fault status of a microcontroller.

However, in the same field of endeavor, Radha teaches:
wherein the fault status logic comprises a microcontroller evaluation circuit configured to evaluate a fault status of a microcontroller (Radha: abstract, “capturing an indicator of bit errors for each of the data packets at a layer of the receiver below an application layer; passing the bit error indicator for each of the data packets to the application layer of the receiver”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the Kishikawa/Rao/Zhang/Spencer/Shen combination by identifying a fault status by evaluating a fault status of a microcontroller, as taught by Radha.  One of ordinary skill in the art would have been motivated to make this modification because by evaluating data bits at the physical layer can improve error recovery of corrupt data packets and decoding as well as improved packet quality/video quality. (Radha: Paragraphs [0007], [0022], and [0034]).

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 10/15/2020, with respect to the rejections of claims 1, 6-12, and 17-19 under 35 U.S.C. §103 have been fully considered and are not persuasive.  In, particular, the Applicant amendments do not overcome the reference Zhang, as cited above. Applicant states that Zhang does not detect an error in a circuit in the PHY device, however Zhang discloses a device that is monitoring at the physical layer level and this is done in the control terminal which includes the monitoring unit.  An updated rejection of the amended claims in view of Zhang is presented.  Furthermore, Bathurst is included in the rejection because the elements of claim 4 is added into claim 1 and therefore the cited art for claim 4 is now applied for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20130275811-A1, US-20130336105-A1, US-20120035749-A1). The following statement is a brief summary of very pertinent art that was not relied upon:

US-20130336105-A1: An example expander includes a processor, a switch, and a plurality of physical layer devices (PHYs). The processor is to detect an error condition and, in response to detecting the error condition, cause the expander to enter a reduced functionality mode which keeps the switch and the plurality of physical layer devices (PHYs) operating notwithstanding the error condition.
US-20120035749-A1: Detecting these wiring errors may include identifying one or more of an incorrect wiring connection, an open circuit or a short circuit, an intermittent wiring connection or a reversed polarity in a wiring connection on the monitored communication link. Additionally or alternatively, the diagnostic interface may collect or determine diagnostic information in the form of an identification that there are too many or too few terminators on the monitored communication link based on the protocol requirements associated with the monitored communication link, may collect or determine diagnostic information in the form of an identification of a fault in a physical layer of another device connected to the monitored communication link.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/M.N.P./Examiner, Art Unit 2114
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114